      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 1 of 7



Approved: ___________________________________
          NI QIAN
          Assistant United States Attorney

Before:   THE HONORABLE KEVIN N. FOX
          United States Magistrate Judge
          Southern District of New York


------------------------------------X
                                                 0$*
                                    :      SEALED COMPLAINT
UNITED STATES OF AMERICA            :
                                    :      Violation of
               - v. -               :      21 U.S.C. § 846
                                    :
OMAR ARIAS CASILLA,                 :      COUNTY OF OFFENSE:
                                    :      NEW YORK, BRONX
                Defendant.          :
                                    :
----------------------------------- X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          CHRISTOPHER GULINO, being duly sworn, deposes and says
that he is a Special Agent with Homeland Security Investigations
(“HSI”), and charges as follows:

                             COUNT ONE
               (Conspiracy to Distribute Narcotics)

          1.   From at least in or about February 2021 to in or
about March 2021, in the Southern District of New York and
elsewhere, OMAR ARIAS CASILLA, the defendant, and others known
and unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy
that OMAR ARIAS CASILLA, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1).

          3.   The controlled substance that OMAR ARIAS CASILLA,
the defendant, conspired to distribute and possess with intent
to distribute was 400 grams and more of mixtures and substances
containing a detectable amount of fentanyl, in violation of
      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 2 of 7



Title 21, United States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

     The bases for my knowledge and the foregoing charge are, in
part, as follows:

          4.   I am a Special Agent with HSI. This affidavit is
based on my personal participation in the investigation of this
matter, my conversations with other law enforcement agents, my
interviews of witnesses, as well as my examination of reports
and records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

           5.   Based on my own observations as part of the
investigation, my conversations with a confidential source (“CS-
1”) 1 and with other law enforcement officers, including a
Spanish-speaking law enforcement officer who listened to the
recordings detailed below, and my review of reports, I have
learned the following, in substance and in part:

               a.   On or about February 25, 2021, CS-1 received
a phone call via Whatsapp from an individual in the Dominican
Republic (“CC-1”). During this unrecorded phone call, CC-1 told
CS-1, in sum and substance, that he had people in Massachusetts
who had “white China rice.” CS-1 told CC-1, in sum and
substance, that CS-1 was interested. Based on my training and
experience, I know that “white China rice” is a term that is
often used to refer to fentanyl.

               b.   Subsequently, in or about the week of
February 28, 2021, CS-1 received a phone call via Whatsapp from
an individual who referred to himself as “Fendi.” During this
unrecorded phone call, Fendi asked CS-1, in sum and substance,
if CS-1 would be able to go check the product, and that Fendi

1 CS-1 was convicted of conspiracy to distribute narcotics in May
2020. Since October 2020, CS-1 has been providing information
to the Government in the hopes of receiving leniency at
sentencing. Information provided by CS-1 in this case has been
proven reliable and has been corroborated by, among other
things, recordings.
                                   2
      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 3 of 7



had associates in, among other areas, Lawrence, Massachusetts.
CS-1 told Fendi, in sum and substance, that he would go to
Lawrence.

               c.   On or about March 2, 2021, Fendi sent CS-1 a
Whatsapp message with a telephone number (“Cellphone-1”).
Subsequently, in or about the same week, CS-1 received a phone
call from Cellphone-1 via Whatsapp. During this unrecorded
phone call, an individual later identified as OMAR ARIAS
CASILLA, the defendant, told CS-1, in sum and substance, that
ARIAS CASILLA had been told that CS-1 was planning to come meet
ARIAS CASILLA. CS-1 told ARIAS CASILLA, in sum and substance,
that he was planning to go up to Massachusetts within the week.
ARIAS CASILLA told CS-1, in sum and substance, that ARIAS
CASILLA would provide CS-1 an address on or about Sunday that
week.

               d.   On or about March 5, 2021, CS-1 called Fendi
via Whatsapp. During this recorded phone call, 2 CS-1 told Fendi,
in sum and substance, that CS-1 was currently in Manhattan, New
York, and that if the “car” was good, CS-1 would buy one, two,
or three. CS-1 and Fendi then discussed prices, and they agreed
that CS-1 would pay approximately $43,000 per “car” and an
additional approximately $1000 to $1500 per “car” to transport
from Massachusetts to New York. CS-1 also agreed, in sum and
substance, to go to Lawrence the following Monday. Based on my
participation in this investigation and my training and
experience, I understand that when CS-1 said if the car was
good, he would buy one, two, or three, he meant that if the
sample of fentanyl was good, he would buy up to three kilograms;
and when Fendi and CS-1 agreed to the price per “car,” that is
in referenced to the price per kilogram of fentanyl.

               e.   On or about March 8, 2021, CS-1 traveled to
Lawrence, Massachusetts. CS-1 called Cellphone-1 multiple times
with no answer. CS-1 then sent messages to Fendi via Whatsapp
to ask, in sum and substance, what was happening. Fendi
responded via Whatsapp, in substance and in part, that he was
also trying to contact the individual in Lawrence. Later that
same day, CS-1 received messages on Whatsapp from Cellphone-1,
wherein ARIAS CASILLA told CS-1, in sum and substance, that

2 The recorded phone conversations and messages referred to in
this Complaint were conducted in Spanish. My understanding of
the sum and substance of these communications is based on my
conversations with CS-1 and Spanish-speaking law enforcement
agents who have reviewed a portion of these communications.
                                   3
      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 4 of 7



ARIAS CASILLA had been sleeping but that he would be ready
shortly. ARIAS CASILLA then sent via Whatsapp an address in
Lawrence, Massachusetts (the “Meeting Place”).

               f.   Subsequent to the phone call with ARIAS
CASILLA, law enforcement officers went to the Meeting Place to
set up surveillance. At the Meeting Place, law enforcement
officers observed ARIAS CASILLA sitting in a vehicle (the
“Casilla Vehicle”) that was parked in the vicinity of the
Meeting Place. Shortly thereafter, CS-1 arrived in the vicinity
of the Meeting Place in his own vehicle (the “CS-1 Vehicle”).
After CS-1 arrived, he received a phone call via Whatsapp from
Cellphone-1. During this recorded phone call, ARIAS CASILLA
told CS-1, in sum and substance, that CS-1 had driven past ARIAS
CASILLA and should back up a bit. Shortly thereafter, law
enforcement officers observed ARIAS CASILLA exit the CASILLA
Vehicle and approach the CS-1 Vehicle. During this audio and
video recorded meeting between CS-1 and ARIAS CASILLA, ARIAS
CASILLA gave CS-1 a chunky substance wrapped in plastic, and
ARIAS CASILLA told CS-1, in sum and substance, to try it out and
that CS-1 would not regret it. After the meeting, CS-1 received
a phone call via Whatsapp from Fendi. During this unrecorded
phone call, Fendi told CS-1, in sum and substance, that CS-1
should check the sample quickly because Fendi and his associates
only had approximately two or three cars left, and that Fendi
wanted to use CS-1 as a pipeline to New York. Based on my
training and experience, I understand that the object ARIAS
CASILLA gave to CS-1 is a sample of suspected fentanyl, and that
the two or three cars that Fendi said they had left is referring
to two or three kilograms of fentanyl.

               g.   On or about March 10, 2021, CS-1 called
Cellphone-1 via Whatsapp. During this recorded phone call, CS-1
told ARIAS CASILLA, in sum and substance, that CS-1 was
currently in Harlem meeting with someone CS-1 had given the
sample to and that CS-1 was going to go to the Bronx later to
meet with another individual to whom CS-1 had given the sample,
and that CS-1 would let ARIAS CASILLA know later whether these
individuals liked the sample.

               h.   On or about March 11, 2021, CS-1 sent Fendi
a message over Whatsapp, telling Fendi, in sum and substance,
that the sample was of good quality.

               i.   On or about March 12, 2021, CS-1 sent Fendi
a message over Whatsapp, telling Fendi, in sum and substance,
that he wanted three and would have the money ready the

                                   4
      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 5 of 7



following Tuesday. Based on my participation in this
investigation and my training and experience, I understand that
when CS-1 said that he wanted three, he was referring to wanting
to buy three kilograms of fentanyl. Later on or about the same
day, CS-1 sent Fendi a message over Whatsapp, telling Fendi, in
sum and substance, that CS-1 was waiting on money from a second
individual who was going to contribute to the purchase of the
fentanyl.

               j.   On or about March 21, 2021, CS-1 sent a
series of messages to Fendi on Whatsapp, stating in sum and
substance, that CS-1 would have the money ready on Tuesday.

               k.   On or about March 22, 2021, Fendi sent CS-1
a series of messages over Whatsapp, stating, in sum and
substance, that they are ready to go on Tuesday.

               l.   On or about March 23, 2021, CS-1 sent Fendi
a message over Whatsapp, telling Fendi, in sum and substance,
that CS-1 will be working on that day, but that he will be able
to meet tomorrow.

               m.   On or about March 24, 2021, Fendi sent CS-1
a series of messages over Whatsapp, providing CS-1, in sum and
substance, with updates regarding the status of the transporter,
including that the transporter took a van from Lawrence,
Massachusetts to New York.

               n.   Later on or about the same day, CS-1
received a phone call from a number with a Massachusetts area
code (“Cellphone-2”). During this recorded phone conversation,
the user of Cellphone-2 (“CC-2”) told CS-1, in sum and
substance, that he was currently in the Bronx, but that the van
was making one more stop. Subsequently, CS-1 sent Fendi a
message over Whatsapp with the address of a parking lot in the
Bronx (the “Parking Lot”).

               o.   At approximately 1:15 p.m., CS-1 arrived in
the vicinity of the Parking Lot, called Cellphone-2. During
this recorded phone call, CC-2 told CS-1, in sum and substance,
that he was inside a store across the street from the Parking
Lot. CS-1 told CC-2, in sum and substance, that CC-2 should
come to the Parking Lot. While CS-1 and CC-2 were still on the
phone call, CS-1 observed an individual crossing the street and
walking towards the Parking Lot, and CS-1 asked CC-2 whether he
was the individual in the blue sweatshirt and hat. At that
time, law enforcement officers observed an individual wearing a

                                   5
      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 6 of 7



blue sweatshirt, a hat, and a backpack cross the street and
enter the CS-1 Vehicle in the front passenger side.

               p.   Inside the CS-1 Vehicle, in a recorded
meeting, CC-2 told CS-1, in sum and substance, that they sent
CS-1 three packages. At this time, CC-2 gave CS-1 a white
plastic bag, and CS-1 observed that there were three rectangular
shaped objects inside the plastic bag. CC-2 then told CS-1, in
sum and substance, CC-2 heard he was supposed to pick up some
money from CS-1, and that he will call Fendi to see how much.
Subsequently, CC-2 initiated a phone call on his cellphone.

               q.   Shortly after, law enforcement officers
arrested CC-2 and seized a white shopping bag containing three
rectangular shaped objects, weighing approximately 3.5
kilograms. Based on my participation in this investigation and
my training and experience, I believe these three objects
contain the three kilograms of fentanyl as discussed between CS-
1 and Fendi.

          6.   Law enforcement officers identified the
individual who met with CS-1 on or about March 8, 2021, as OMAR
ARIAS CASILLA, the defendant. According to the records
maintained by the Massachusetts Registry of Motor Vehicles, the
Casilla Vehicle is registered to ARIAS CASILLA. Based on my own
observations, and comparing a photo of ARIAS CASILLA maintained
by the Massachusetts Registry of Motor Vehicles, I have
determined that ARIAS CASILLA is the individual who met with CS-
1 on or about March 8, 2021. On or about March 8, 2021, CS-1
was shown a photo array with a photo of ARIAS CASILLA maintained
by the Massachusetts Registry of Motor Vehicles, and CS-1
identified ARIAS CASILLA has the individual he met with on or
about March 8, 2021, and from whom he obtained a sample of
suspected fentanyl.




                                   6
      Case 1:21-mj-04145-DHH Document 2 Filed 03/29/21 Page 7 of 7



          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of OMAR ARIAS CASILLA, the
defendant, and that he be arrested, and imprisoned or bailed, as
the case may be.


                                V&KULVWRSKHU*XOLQRE\.1)860-
                                CHRISTOPHER GULINO
                                Special Agent
                                Homeland Security Investigations

Sworn to me by telephone this
th day of March, 2021


__________________________________
THE HONORABLE KEVIN N. FOX
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
